DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Status:
Claims 1 – 20 are rejected.
Support for amendments to claims 1, 2, 7, 11, and 20 is found on page 14 of the specifications. 

Claim Rejections:
Regarding the rejections under U.S.C 112(b), the amendment to claim 19 of “apparatus” to “system” overcomes the 112(b) rejection and the rejection is withdrawn. 
Regarding the rejections under U.S.C 102 and 103, applicants arguments are acknowledged but are found moot in light of new art. 

Examiner Suggestions
	Examiner understands applicant’s invention as using ultrasound techniques to process and image cardiac mechanical waves based acceleration information of the heart tissue. Examiner suggests further specifying the use of the acceleration data in the generation of the mechanical properties of the heart as described in pages 12 – 15 of applicant’s specifications. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 7, 10, 11 – 16, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over del Alamo de Pedro (US 20210145361 A1) in view Yamazaki (US 5622174 A).

Regarding claim 1, del Alamo de Pedro teaches a method of processing cardiac ultrasound data for determining information about a mechanical wave in the heart (Abstract: “Provided herein are methods for in-vivo assessment of intraventricular flow shear stress”), comprising:
receiving data representative of a time series of three-dimensional data frames, generated from ultrasound signals from a human or animal heart, wherein each frame comprises a set of voxels ([0072]: “The input data can consist of 2D or 3D time-resolved image data” – it is known to one having ordinary skill in the art that 3D data is comprised of voxels), each voxel of the frame having an acceleration value representative of an acceleration component of a respective location in the heart at a common time  ([0072]: “In some aspects, methods disclosed herein utilize a spatiotemporal velocity map of blood flow in the heart as the input…This data may be obtained using color Doppler echocardiographic imaging, MRI with 4D flow, or other medical imaging techniques that provide velocity maps” and [0162]: “ Fluid acceleration  will be calculated as M( x , t0) = ( ∂ v / ∂ t + v [Symbol font/0xB7] ∇ v )” – del Alamo de Pedro explains that acceleration can be calculated from the time-resolved velocity maps. Therefore each voxel in the frame has an acceleration value and component as acceleration can be generated from the data).
identifying, for each voxel in the series of frames, a frame of the series in which a value of the voxel is at a maximum ([0063]: “To assess how the interplay between the native pulsatile cardiac function and the constant pump operation affects blood flow pulsatility inside the ventricle, a velocity pulsatility map… was computed, where T is the cardiac period and |v| is the absolute value of the velocity vector, which reaches its maximum and minimum values at tmax and tmin, respectively”- As a map is being generated with minimum and maximum volumes, identification of the voxel at a maximum must occur). 
generating a three-dimensional data set comprising a set of voxels corresponding to the voxels of the data frames, by assigning each voxel of the data set a time value representative of the time of the respective frame in the time series ([0063]: “a velocity pulsatility map… was computed, where T is the cardiac period and |v| is the absolute value of the velocity vector, which reaches its maximum and minimum values at t max and tmin, respectively – the data set is a 3D time propagation data set as it includes the velocity vector over a certain time”); and
generating data representative of a three-dimensional velocity vector field by calculating time derivatives from the time values of voxels of the three-dimensional data set ([0162]:  “Fluid acceleration will be calculated as M( x , t0) = ( ∂ v / ∂ t + v [Symbol font/0xB7] ∇ v )” – it is known to one having ordinary skill in the art that acceleration is achieved by taking a derivative of velocity).
del Alamo de Pedro further teaches components of claim 1 as outlined above but del Alamo de Pedro does not teach determining information about a heart tissue, identifying, for each voxel in the series of frames, a frame of the series in which the acceleration value of the voxel is at a maximum, nor assigning each voxel of the data set a time value representative of the time of the respective frame in the time series for which the acceleration value of the corresponding voxel in the time series is at a maximum.

However, Yamazaki, in the same field of tissue motion measurements, teaches measuring an acceleration vector during heart tissue motion (Column 4: Lines 42 – 46: “means for calculating an entirely uniform velocity component of movement of a tissue containing the organ” and see Fig. 14 showing the motion of the heart tissue). Yamazaki further teaches the usage of values of maximum acceleration when generating an image (Column 22 – Paragraph 59- 67: “And the analyzer 56 calculates, using the calculated data… the differences in time when velocity (or acceleration) reaches a certain value (or its maximum value) every sampling volume, and produces data of color or brightness corresponding to the calculated time differences, the data being sent to the image data synthesizer 18). 

As Yamazaki teaches the idea of utilizing maximum accelerant when generating an image, it would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the usage of velocity measurements in del Alamo de Pedro in view to use acceleration measurements as taught by Yamazaki so that “the movement can be analyzed from a wide variety of aspects, with a minimum detection construction for movement information retained (Yamazaki – Column 2: Lines 50 – 55).

Regarding claim 2, del Alamo de Pedro in view of Yamazaki teaches determining information about a mechanical wave in the heart tissue, wherein the mechanical wave is a shear wave, a pressure wave or a pulse wave (del Alamo de Pedro – Abstract: “Provided herein are methods for in-vivo assessment of intraventricular flow shear stress) and (Yamazaki – Column 4: Lines 42 – 46: “means for calculating an entirely uniform velocity component of movement of a tissue containing the organ” and see Fig. 14 showing the motion of the heart tissue).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to further modify del Alamo de Pedro with Yamazaki to diagnose diseases like “ischemic cardio diseases such as myocardial ischemia and angina pectoris, left ventricle distention disorders…” etc. (See Yamazaki Column 1: Lines15 – 20) 

Regarding claim 3, del Alamo de Pedro teaches generating from the three-dimensional velocity vector field, two-dimensional output data representing orientations of the three-dimensional velocity vector field and/or magnitudes of the three-dimensional velocity vector field (See Fig. 11 and [0056]: “Panel C shows velocity pulsatility (VP) maps…white arrows represent the time-averaged velocity field”. Fig. 11 shows the direction of the orientation of the velocity vector fields). 

Regarding claim 4, del Alamo de Pedro teaches generating output data from the data representative of the three-dimensional velocity vector field, wherein generating the output data comprises reconstructing one or more trajectories from the data representative of three-dimensional velocity vector field and/or performing a vector field visualization process calculating time derivatives from the voxels of the three-dimensional time-propagation data set (See Fig. 11 showing the trajectory of the velocity vectors using white arrows and  [0056]: “Panel C shows velocity pulsatility (VP) maps…white arrows represent the time-averaged velocity field”. The white arrows of Fig. 11 depict the trajectories). 

Regarding claim 5, del Alamo de Pedro generating image data from the data representative of the three-dimensional velocity vector field; and displaying the image data on a display apparatus ([0056]: “FIG. 11 displays velocity maps”)

Regarding claim 6, del Alamo de Pedro teaches calculating a time derivative for every voxel in the data set ([0162]:  “Fluid acceleration will be calculated as M( x , t0) = ( ∂ v / ∂ t + v [Symbol font/0xB7] ∇ v )” – it is known to one having ordinary skill in the art that acceleration is achieved by taking a derivative of velocity).

Regarding claim 7, del Alamo de Pedro in view of Yamazaki teaches
receiving ultrasound signals reflected from the heart tissue  (Yamazaki - Column 4: Lines 42 – 46: “means for calculating an entirely uniform velocity component of movement of a tissue containing the organ” and see Fig. 14 showing the motion of the heart tissue using ultrasound). 
generating a time series of three-dimensional Doppler data sets from the reflected ultrasound signals, wherein each three-dimensional Doppler data set represents velocities at locations in the heart (del Alamo de Pedro - Figure 11 shows the vector field in the different areas of the section of the heart being imaged),
and calculating the time derivatives of velocities within each three-dimensional Doppler data set (del Alamo de Pedro - [0162]: “Fluid acceleration will be calculated as M( x , t0) = ( ∂ v / ∂ t + v [Symbol font/0xB7] ∇ v )” – it is known to one having ordinary skill in the art that acceleration is achieved by taking derivatives). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to further modify the teaching of blood flow motion measurement using velocity in del Alamo de Pedro with the teaching of heart tissue velocity measurement in Yamazaki to diagnose diseases like “ischemic cardio diseases such as myocardial ischemia and angina pectoris, left ventricle distention disorders…” etc. (See Yamazaki Column 1: Lines15 – 20) 

Regarding claim 10, del Alamo de Pedro teaches using electrocardiography (ECG) to select the time series of three-dimensional data frames from a longer series of three-dimensional data frames ([0025]: “In some embodiments, obtaining flow-velocity images of blood inside a cardiac chamber or blood vessel is performed using a medical image based apparatus able to determine blood flow velocity field. In some embodiments, the medical image-based apparatus is an echocardiogram apparatus…”). 

Regarding claim 11, del Alamo de Pedro teaches a method of processing cardiac ultrasound data for determining information about a mechanical wave in the heart (Abstract: “Provided herein are methods for in-vivo assessment of intraventricular flow shear stress”), comprising:
receive data representative of a time series of three-dimensional data frames, generated from ultrasound signals from a human or animal heart, wherein each frame comprises a set of voxels ([0072]: “The input data can consist of 2D or 3D time-resolved image data” – it is known to one having ordinary skill in the art that 3D data is comprised of voxels), each voxel of the frame having an acceleration value representative of an acceleration component of a respective location in the heart at a common time  ([0072]: “In some aspects, methods disclosed herein utilize a spatiotemporal velocity map of blood flow in the heart as the input…This data may be obtained using color Doppler echocardiographic imaging, MRI with 4D flow, or other medical imaging techniques that provide velocity maps” and [0162]: “ Fluid acceleration  will be calculated as M( x , t0) = ( ∂ v / ∂ t + v [Symbol font/0xB7] ∇ v )” – del Alamo de Pedro explains that acceleration can be calculated from the time-resolved velocity maps. Therefore each voxel in the frame has an acceleration value and component as acceleration can be generated from the data).
identify, for each voxel in the series of frames, a frame of the series in which a value of the voxel is at a maximum ([0063]: “To assess how the interplay between the native pulsatile cardiac function and the constant pump operation affects blood flow pulsatility inside the ventricle, a velocity pulsatility map… was computed, where T is the cardiac period and |v| is the absolute value of the velocity vector, which reaches its maximum and minimum values at tmax and tmin, respectively”- As a map is being generated with minimum and maximum volumes, identification of the voxel at a maximum must occur
generate a three-dimensional data set comprising a set of voxels corresponding to the voxels of the data frames, by assigning each voxel of the data set a time value representative of the time of the respective frame in the time series ([0063]: “a velocity pulsatility map… was computed, where T is the cardiac period and |v| is the absolute value of the velocity vector, which reaches its maximum and minimum values at t max and tmin, respectively – the data set is a 3D time propagation data set as it includes the velocity vector over a certain time”); and
generate data representative of a three-dimensional velocity vector field by calculating time derivatives from the time values of voxels of the three-dimensional data set ([0162]:  “Fluid acceleration will be calculated as M( x , t0) = ( ∂ v / ∂ t + v [Symbol font/0xB7] ∇ v )” – it is known to one having ordinary skill in the art that acceleration is achieved by taking a derivative of velocity).

del Alamo de Pedro further teaches components of claim 1 as outlined above but del Alamo de Pedro does not teach determining information about a heart tissue, identifying, for each voxel in the series of frames, a frame of the series in which the acceleration value of the voxel is at a maximum, nor assigning each voxel of the data set a time value representative of the time of the respective frame in the time series for which the acceleration value of the corresponding voxel in the time series is at a maximum.

However, Yamazaki, in the same field of tissue motion measurements, teaches measuring an acceleration vector during heart tissue motion (Column 4: Lines 42 – 46: “means for calculating an entirely uniform velocity component of movement of a tissue containing the organ” and see Fig. 14 showing the motion of the heart tissue). Yamazaki further teaches the usage of values of maximum acceleration when generating an image (Column 22 – Paragraph 59- 67: “And the analyzer 56 calculates, using the calculated data… the differences in time when velocity (or acceleration) reaches a certain value (or its maximum value) every sampling volume, and produces data of color or brightness corresponding to the calculated time differences, the data being sent to the image data synthesizer 18). 

As Yamazaki teaches the idea of utilizing maximum accelerant when generating an image, it would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the usage of velocity measurements in del Alamo de Pedro in view to use acceleration measurements as taught by Yamazaki so that “the movement can be analyzed from a wide variety of aspects, with a minimum detection construction for movement information retained (Yamazaki – Column 2: Lines 50 – 55).

Regarding claim 12, del Alamo de Pedro teaches the processing system is further configured to generate, from the three-dimensional velocity vector field, two-dimensional output data representing orientations of the three-dimensional velocity vector field and/or magnitudes of the three-dimensional velocity vector field (See Fig. 11 and [0056]: “Panel C shows velocity pulsatility (VP) maps…white arrows represent the time-averaged velocity field”. Fig. 11 shows the direction of the orientation of the velocity vector fields).

Regarding claim 13, del Alamo de Pedro teaches the processing system is further configured to generate output data from the data representative of the three-dimensional velocity vector field, wherein generating the output data comprises reconstructing one or more trajectories from the data representative of three-dimensional velocity vector field and/or performing a vector field visualization process (See Fig. 11 showing the trajectory of the velocity vectors using white arrows and  [0056]: “Panel C shows velocity pulsatility (VP) maps…white arrows represent the time-averaged velocity field”).

Regarding claim 14 del Alamo de Pedro teaches the processing system is further configured to: generate image data from the data representative of the three-dimensional velocity vector field; and display the image data on the display ([0056]: “FIG. 11 displays velocity maps”).

Regarding claim 15 del Alamo de Pedro teaches the apparatus further comprises an ultrasound probe, comprising an array of ultrasound transducers, and wherein the ultrasound probe and the processing system are configured for acquiring the time series of three-dimensional data frames ([0180]: “TTE echocardiographic examinations are performed using a Vivid 7 scanner and phase-array 2-4 MHz transducers (GE Healthcare). Three-dimensional sequences are obtained from apical views to ensure complete apical visualization without foreshortening and are used to measure LV volumes and ejection fractions”). 

Regarding claim 16, del Alamo de Pedro in view of Yamazaki teaches
receiving ultrasound signals reflected from the heart tissue  (Yamazaki - Column 4: Lines 42 – 46: “means for calculating an entirely uniform velocity component of movement of a tissue containing the organ” and see Fig. 14 showing the motion of the heart tissue using ultrasound). 
generating a time series of three-dimensional Doppler data sets from the reflected ultrasound signals, wherein each three-dimensional Doppler data set represents velocities at locations in the heart (del Alamo de Pedro - Figure 11 shows the vector field in the different areas of the section of the heart being imaged),
and calculating the time derivatives of velocities within each three-dimensional Doppler data set (del Alamo de Pedro - [0162]: “Fluid acceleration will be calculated as M( x , t0) = ( ∂ v / ∂ t + v [Symbol font/0xB7] ∇ v )” – it is known to one having ordinary skill in the art that acceleration is achieved by taking derivatives). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to further modify the teaching of blood flow motion measurement using velocity in del Alamo de Pedro with the teaching of heart tissue velocity measurement in Yamazaki to diagnose diseases like “ischemic cardio diseases such as myocardial ischemia and angina pectoris, left ventricle distention disorders…” etc. (See Yamazaki Column 1: Lines15 – 20) 

Regarding claim 19, del Alamo de Pedro teaches the apparatus further comprises an electrocardiogram (ECG) device, and wherein the processing system is further configured to use data generated by the ECG device to select the time series of three-dimensional data frames from a longer series of three-dimensional data frames ([0025]: “In some embodiments, obtaining flow-velocity images of blood inside a cardiac chamber or blood vessel is performed using a medical image based apparatus able to determine blood flow velocity field. In some embodiments, the medical image-based apparatus is an echocardiogram apparatus…”). 

Regarding claim 20, del Alamo de Pedro teaches a non-transitory computer-readable medium (Abstract: “Provided herein are methods for in-vivo assessment of intraventricular flow shear stress, risk of hemolysis, also the location and extent of blood flow stasis regions and inside a cardiac chamber or blood vessel. Also provided herein are systems for performing such methods” – it is known to one having ordinary skill in the art that as these methods are performed on a computer, a non-transitory computer readable medium is inherent),comprising software instructions which, when executed by a processing system, cause the processing system to:
receive data representative of a time series of three-dimensional data frames, generated from ultrasound signals from a human or animal heart, wherein each frame comprises a set of voxels ([0072]: “The input data can consist of 2D or 3D time-resolved image data” – it is known to one having ordinary skill in the art that 3D data is comprised of voxels), each voxel of the frame having an acceleration value representative of an acceleration component of a respective location in the heart at a common time  ([0072]: “In some aspects, methods disclosed herein utilize a spatiotemporal velocity map of blood flow in the heart as the input…This data may be obtained using color Doppler echocardiographic imaging, MRI with 4D flow, or other medical imaging techniques that provide velocity maps” and [0162]: “ Fluid acceleration  will be calculated as M( x , t0) = ( ∂ v / ∂ t + v [Symbol font/0xB7] ∇ v )” – del Alamo de Pedro explains that acceleration can be calculated from the time-resolved velocity maps. Therefore each voxel in the frame has an acceleration value and component as acceleration can be generated from the data).
identify, for each voxel in the series of frames, a frame of the series in which a value of the voxel is at a maximum ([0063]: “To assess how the interplay between the native pulsatile cardiac function and the constant pump operation affects blood flow pulsatility inside the ventricle, a velocity pulsatility map… was computed, where T is the cardiac period and |v| is the absolute value of the velocity vector, which reaches its maximum and minimum values at tmax and tmin, respectively”- As a map is being generated with minimum and maximum volumes, identification of the voxel at a maximum must occur
generate a three-dimensional data set comprising a set of voxels corresponding to the voxels of the data frames, by assigning each voxel of the data set a time value representative of the time of the respective frame in the time series ([0063]: “a velocity pulsatility map… was computed, where T is the cardiac period and |v| is the absolute value of the velocity vector, which reaches its maximum and minimum values at t max and tmin, respectively – the data set is a 3D time propagation data set as it includes the velocity vector over a certain time”); and
generate data representative of a three-dimensional velocity vector field by calculating time derivatives from the time values of voxels of the three-dimensional data set ([0162]:  “Fluid acceleration will be calculated as M( x , t0) = ( ∂ v / ∂ t + v [Symbol font/0xB7] ∇ v )” – it is known to one having ordinary skill in the art that acceleration is achieved by taking a derivative of velocity).

del Alamo de Pedro further teaches components of claim 1 as outlined above but del Alamo de Pedro does not teach determining information about a heart tissue, identifying, for each voxel in the series of frames, a frame of the series in which the acceleration value of the voxel is at a maximum, nor assigning each voxel of the data set a time value representative of the time of the respective frame in the time series for which the acceleration value of the corresponding voxel in the time series is at a maximum.

However, Yamazaki, in the same field of tissue motion measurements, teaches measuring an acceleration vector during heart tissue motion (Column 4: Lines 42 – 46: “means for calculating an entirely uniform velocity component of movement of a tissue containing the organ” and see Fig. 14 showing the motion of the heart tissue). Yamazaki further teaches the usage of values of maximum acceleration when generating an image (Column 22 – Paragraph 59- 67: “And the analyzer 56 calculates, using the calculated data… the differences in time when velocity (or acceleration) reaches a certain value (or its maximum value) every sampling volume, and produces data of color or brightness corresponding to the calculated time differences, the data being sent to the image data synthesizer 18). 

As Yamazaki teaches the idea of utilizing maximum accelerant when generating an image, it would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the usage of velocity measurements in del Alamo de Pedro in view to use acceleration measurements as taught by Yamazaki so that “the movement can be analyzed from a wide variety of aspects, with a minimum detection construction for movement information retained (Yamazaki – Column 2: Lines 50 – 55).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 17 rejected under 35 U.S.C. 103 as being unpatentable over del Alamo de Pedro in view Yamazaki and further in view of Salles et al. (Clutter filter wave imaging: A new way to visualize and detect mechanical waves propagation. IEEE international Ultrasonics Symposium. Sept. 2017).

Regarding claim 8 and 17, del Alamo de Pedro teaches the method of claim 7, substantially as claimed. Del Alamo de Pedro does not teach applying a clutter filter. 
However, Salles, in the same field of cardiac processing methods, teaches applying a clutter filter to each three-dimensional Doppler data set, wherein the clutter filter attenuates velocity values over a range of values that contains a velocity component of the mechanical wave (Method (Section II) – Paragraph 1: “CFWI uses the transition band of the clutter filter to attenuate the desired Doppler frequency corresponding to the tissue velocity that we want to keep”).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the method of del Alamo de Pedro with the clutter filter of Salles in order to filter out unwanted velocity data using a shorter processing time than traditional methods (Salles Section I – Introduction: Paragraph 4)

Claims 9 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over del Alamo de Pedro in view of Roundhill et al. (US 8094893 B2).
Regarding claim 9 and 18, del Alamo de Pedro teaches the method of claim 1, substantially as claimed.
Del Alamo de Pedro does not teach using ultrasound images of the human or animal heart, acquired at a lower frame rate and/or higher spatial resolution than the time series of three-dimensional data frames, to perform a segmentation process.
However, Roundhill, in the same field of cardiac processing methods, teach using ultrasound images of the human or animal heart, acquired at a lower frame rate and/or higher spatial resolution than the time series of three-dimensional data frames (Col. 6, lines 1 – 10: “In one embodiment, survey system could be implemented utilizing: (1) a relatively low sampling of the spatial frequencies present in the image 32…. Alternatively, survey system 12 could utilize a very high spatial density scan and/or high sensitivity scan as a means for collecting motion data”), to perform a segmentation process (Col. 7, Line 29 – 31: “To achieve this, survey system 12 of ultrasound system 10 is utilized to collect motion data. Once collected, segmentation system 18 can specifically identify and map flow locations, namely, the point of interest.”) 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the method of del Alamo de Pedro to use low frame rate images in order to better detect the presence of motion for segmentation an accurately capture flow fields (Roundhill – Col. 6, lines 1 – 10)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 4:30PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/            Supervisory Patent Examiner, Art Unit 3793